DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 15/764,737 filed on March 29, 2018 and the Request for continued examination (RCE) presented on October 30, 2020, amendment presented on January 25, 2021, which amends claims 25, 29, 32-34 and 41, canceled claims 28, 38-39 and presents arguments, is hereby acknowledged. Claims 25, 27, 29, 32-34, 36-37 and 40-41 are currently pending and subject to examination.

Response to Arguments
Claim rejections- Liu
     Applicant’s arguments, See Remarks, filed on January 25, 2021 have been fully considered.
      Claim 25 has been amended with new features which recites in part in the following;
    “…….wherein the at least one processor is further configured to access the at least one memory and operate according to the computer program code, to subsequent to sending the collected audio data or the preprocessed audio data, receive a mixing manner conversion request from the requesting client and, when the mixing manner is client mixing, change the mixing manner from client mixing to server mixing and when the mixing manner is server mixing, change the mixing manner from server mixing to client mixing, according to the mixing manner conversion request.”

      The examiner respectfully disagrees and finds these arguments unpersuasive.
       Liu describes in a voice server includes server mixing and client mixing. A voice processing method used in a voice server includes: receiving voice code streams (audio data) sent by multiple clients (requesting client and one or more clients) and voice control information used by the voice server to determine a mixing strategy. referring to the voice control The information generates a first mixing strategy i.e. server mixing and a second mixing strategy i.e. client mixing. (Liu: page 2]).
   Liu describes according to the second mixing strategy i.e. client mixing, the multiple to-be-mixed voice and streams are selected. The audio code streams of the two channels are returned to the corresponding client (in response to the determined mixing manner being client mixing, only collect the audio data of the one or more clients whose audio data is requested, and send the collected audio data to the requesting client) (Liu: [page 2 lines 40-46 page 3 lines 1-2]).
     Liu describes according to the first mixing strategy i.e. server mixing, multiple voice code streams to be mixed for each client are selected respectively. Server mixing, audio mixing process on voice code stream, voice code stream can be directly decoded and output to client (and in response to the determined mixing manner being server mixing, preprocess the audio data by sequentially decoding, mixing, and encoding the audio data of the one or more clients whose audio data is requested, and send the 
       Liu describes receiving voice code streams (audio data) sent by multiple clients (requesting client and one or more clients) in order to determine mixing strategy (e.g. receiving a mixing manner conversation request from requesting client) (Liu: [page 8). Liu describes mixing process may also be dynamically changed. Liu describes when mixing strategy is second mixing strategy i.e. client mixing and voice server detects that hardware resources are available, it can change second mixing strategy i.e. client mixing and directly mark the voice server for mixing processing i.e. server mixing (Liu: [page 9]).
      Liu describes mixing process may also be dynamically changed. Liu describes when mixing strategy is first mixing strategy i.e. server mixing and voice server detects that it has not sufficient hardware, it can change first mixing strategy i.e. server mixing and mixing is performed by client i.e. client mixing (Liu: [page 9]).
Therefore, Applicants above argument that Liu fails to disclose the combined features of claim 25 is unpersuasive. Liu still teaches the above amended subject matter     “…….wherein the at least one processor is further configured to access the at least one memory and operate according to the computer program code, to subsequent to sending the collected audio data or the preprocessed audio data, receive a mixing manner conversion request from the requesting client and, when the mixing manner is client mixing, change the mixing manner from client mixing to server mixing and when the mixing manner is server mixing, change the mixing manner from server mixing to client mixing, according to the mixing manner conversion request.” as recited by 
Dependent claim 27
Applicant’s argues these claims conditionally based upon arguments presented for their parent claim(s).Applicant’s arguments are unpersuasive and therefore, the rejections of this claim 27 is hereby maintained.

Claim rejections-Clavel
    On page 11 of the Remarks, applicants argue that “when the client receives audio data, there is no way for the client to know whether the audio data has been mixed by the server or needs to be mixed locally” as recited by amended independent claim 29 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as discussed below.
Dependent claims 32-33
Applicant argues these claims conditionally based upon arguments presented for their parent claim(s). Applicant’s arguments are persuasive. However, a new ground of rejections may appear below. See the detailed explanation and rejection below.

     Applicants argue claim 34 based on the arguments presented for Claims 25 and 29 at page 121 of the remarks. The same explanation is applicable to claim 34 as mentioned above with respect to claims 25 and 29.


Applicant argues these claims conditionally based upon arguments presented for their parent claim(s). Applicant’s arguments are persuasive. However, a new ground of rejections may appear below. See the detailed explanation and rejection below.

Claim Rejections - 35 USC § 102
3.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

          Claim 25 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by NPL Foreign Patent Document: Liu et al. (CN 103327014 A, hereinafter as “Liu”). 
         Regarding claim 25, Liu teaches a server comprising: at least one memory configured to store computer program code; and at least one processor configured to access said at least one memory and operate according to the computer program code, to: ([page 9 lines 17-21, page 12 lines 18-29] describes a voice server comprising a memory storing programing instructions (codes) and processor accessing memory and operate according to the programing instruction); 
          receive audio data from plurality of clients ([page 2 lines 29-32] describes voice server receives a voice code stream data (audio data) and voice control information sent by multiple client terminals);

    determine, from the audio data request, the desired mixing manner of audio data requested by the requesting client from the audio request ([page 6 lines 36-41] describes client sends a voice code stream data (audio data) and voice control information to the voice server [page 7 lines 10-12, page 11 lines 25-28] describes the voice server can dynamically determine the mixing strategy based on client request);
    in response to the determined mixing manner being client mixing, only collect the audio data of the one or more clients whose audio data is requested, and send the collected audio data to the requesting client ([page 2 lines 40-46, page 3 lines 1-3] describes determining mixing strategy and receiving the voice code streams (audio data) and voice control information sent by client terminal and returned the voice code streams (audio data) to the corresponding client); 
       and in response to the determined mixing manner being server mixing, preprocess the audio data by sequentially decoding, mixing, and encoding the audio data of the one 
   and send the preprocessed audio data to the requesting client ([page 2 lines 41-46, page 3 lines 1-3] describes according to mixing strategy, multiple voice code streams to be mixed for each client are selected respectively; the multiple audio code streams to be mixed are mixed (e.g. preprocessed audio data) and returned to the corresponding client),
       wherein the at least one processor is further configured to access the at least one memory and operate according to the computer program code ([page 9 lines 17-21, page 12 lines 18-29] describes a voice server comprising a memory storing programing instructions (codes) and processor accessing memory and operate according to the programing instruction), 
     to subsequent to sending the collected audio data or the preprocessed audio data ([COL 6] describes clients receiving multiple audio code streams and sending next voice coded streams (i.e. preprocessed data) and voice control information for mixing to the voice server), 
       receive a mixing manner conversion request from the requesting client and, when the mixing manner is client mixing ([page 8] describes receiving voice code streams (preprocessed audio data) sent by multiple clients (requesting client and one or more 
   change the mixing manner from client mixing to server mixing and when the mixing manner is server mixing ([page 9] describes mixing process may also be dynamically changed. Liu describes when mixing strategy is second mixing strategy i.e. client mixing and voice server detects that hardware resources are available, it can change second mixing strategy i.e. client mixing and directly mark the voice server for mixing processing i.e. server mixing),
       change the mixing manner from server mixing to client mixing, according to the mixing manner conversion request ([page 9] describes mixing process may also be dynamically changed and when mixing strategy is first mixing strategy i.e. server mixing and voice server detects that it has not sufficient hardware, it can change first mixing strategy i.e. server mixing and mixing is performed by client i.e. client mixing).

Claim Rejections - 35 USC § 102
4.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


          Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiener et al. (US 2011/0016204 A1).
Regarding Claim 29, Wiener teaches a client comprising: at least one memory configured to store computer program code; and at least one processor configured to access said at least one memory and operate according to the computer program code, ([paragraph 0027- 0029] describes a user device and a conference server includes a memory store computer instructions and processor to access memory and instructions):
         transmit, by the client having a local client identifier, an audio data request for remote audio data ([paragraph 0024, 0031, 0042-0043] describes conference server receives request for media cue (remote audio data) from a local client having identification information of device  and user (e.g. local client identifier));
        in response to the audio data request, receive remote audio data, the remote audio data comprising a client identifier: obtain the client identifier from the remote audio data  ([paragraph 0031, 0041-0042, 0061-0062] describes a user device receiving media cue (remote audio data) from conference server which include device identification information and user identification information (e.g. a client identifier));
       determine whether the obtained client identifier is the same as the local client identifier the client that transmitted the audio data request ([paragraph 0054, 0060-0063] describes a user device receiving media cue (remote audio data) from conference server which include device identification information and user identification information (e.g. a client identifier) and user device determining that device identification information and user identification information (e.g. a client identifier) is same as the local client having identification information of device  and user (e.g. local client identifier));
      in response to the obtained client identifier being the same as the local client identifier, determine that the mixing manner of the received remote audio data is server .
   
        
 Claim Rejections - 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

  7.      Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over NPL Foreign Patent Document: Liu et al. (CN 103327014 A, hereinafter as “Liu”); and further in view of Zhang et al. (US 2014/0341086 A1).
          Regarding  Claim 27, Liu teaches the server, wherein to preprocess the audio data, the at least one processor is further configured to access the at least one memory and operate according to the computer program code, to obtain the audio data of the one or more clients whose audio data is requested, from the decoded audio data ([page 6 step s130, page 7 step  s140-s150] describes decoding voice code stream (audio data) of client and receive decoded voice code stream (audio data) at voice server); 
          convert the audio data of the one or more clients whose audio data is requested into audio data in a preset format ([page 6 step s130, page 7 step s140-s150] describes convert the voice code stream (audio data) into a predetermined format); 
        mix the audio data in the preset format; and compress and encode the mixed audio data according to a current network status ([page 5 step s110, page 7 step s140-s150] describes mixing the voice code stream (audio data) and compress the mixed the voice code stream (audio data) according to network condition).
         Liu fails to teach decode audio data of all of the plurality of clients, according to a packet loss status of the audio data.
      However, Zhang teaches decode audio data of all of the plurality of clients, according to a packet loss status of the audio data ([paragraph 0022] describes decode multimedia data such as audio data  [paragraph 0091-0092] describes decode 
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu to include decoding audio data of all clients according to a packet loss status of the audio data as taught by Zhang in order to achieve immediate and interactive communication ([paragraph 0003] in Zhang).

8.    Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Wiener et al. (US 2011/0016204 A1); and further in view of Clavel et al. (US 2014/0173430 A1).
        Regarding Claim 32, Wiener teaches the client, wherein the at least one processor is further configured to access the at least one memory and operate according to the computer program code, to ([paragraph 0027- 0029] describes a user device and a conference server includes a memory store computer instructions and processor to access memory and instructions),
      Wiener fails to teach set the local client identifier on local audio data; and send the local audio data to another client that is different than the client, or to another server.
      However, Clavel teaches set the local client identifier on local audio data [paragraph 0021-0022] an originating user device includes originating user account identifier (a client identifier of a client) [paragraph 0022-0023, 0079] describes set local user’s account identifier on local audio stream data generated from user);  

     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wiener to include set the local client identifier on local audio data and send the local audio data to another client that is different than the client, or to another server as taught by Clavel in order to determine a presentation setting for each of a set of users ([paragraph 0019] in Clavel).

     Regarding Claim 33, Wiener fails to teach the client, wherein the client identifier is set as the local client identifier on the remote audio data by a server if the mixing manner is server mixing.
     However, Clavel teaches the client, wherein the client identifier is set as the local client identifier on the remote audio data by a server if the mixing manner is server mixing ([paragraph 0054, 0079-0080] describes set local user’s account identifier on local audio stream data generated from user by a server according to mixing criteria is a server mixing).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wiener to include the client identifier is set as the local client identifier on the remote audio data by a server if the mixing manner is server mixing as taught by Clavel in order to determine a presentation setting for each of a set of users ([paragraph 0019] in Clavel).

9.    Claims 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Foreign Patent Document: Liu et al. (CN 103327014 A, hereinafter as “Liu”); and further in view of Wiener et al. (US 2011/0016204 A1).
        Regarding claim 34, Liu teaches a system comprising: at least one server; and a plurality of clients (page 2 lines 29-30] describes a voice server and multiple clients),
         wherein each of the at least one server comprises: at least one server memory configured to store server computer program code; at least one server processor configured to access said at least one server memory and operate according to the server computer program code, to (page 9 lines 17-21, page 12 lines 18-29] describes a voice server comprising a memory storing instructions and processor accessing memory and operate according to the instruction); including:
        receive audio data from the plurality of clients ([page 2 lines 29-32] describes voice server receives a voice code stream data (audio data) and voice control information sent by multiple client terminals);
        receive an audio data request from a requesting client, the audio data request including a desired mixing manner of the requesting client and one or more clients of the plurality of clients whose audio data is requested ([Page 2, 8] describes voice server receives the voice code streams and voice control information sent by the multiple clients, each client selects multiple voice code streams for mixing processing (e.g. desired mixing manner). For example, if there are five clients participating in a voice session, they are marked as A, B, C, D, and E. Under normal circumstances, the voice stream corresponding to all other clients can be mixed. For example, for client A, choose to mix the voice code streams of clients B, C, D, and E; for client B, choose to 
    determine, from the audio data request, the desired mixing manner of audio data requested by the requesting client from the audio request ([page 6 lines 36-41] describes client sends a voice code stream data (audio data) and voice control information to the voice server [page 7 lines 10-12, page 11 lines 25-28] describes the voice server can dynamically determine the mixing strategy based on client request);
      in response to the determined mixing manner being client mixing, only collect the audio data of the one or more clients whose audio data is requested, and send the collected audio data to the requesting client ([page 2 lines 40-46, page 3 lines 1-3] describes determining mixing strategy and receiving the voice code streams (audio data) and voice control information sent by client terminal and returned the voice code streams (audio data) to the corresponding client); 
       and in response to the determined mixing manner being server mixing, preprocess the audio data by sequentially decoding, mixing, and encoding the audio data of the one or more clients whose audio data is requested, and send the preprocessed audio data to the requesting client ([page 5, page 7,  step S140 and step S150] describes server mixing, each voice code stream can be directly decoded (e.g. sequentially decoded) audio mixing process on number of voice code streams, and encoding voice code stream of corresponding client),
   and send the preprocessed audio data to the requesting client ([page 2 lines 41-46, page 3 lines 1-3] describes according to mixing strategy, multiple voice code streams to be mixed for each client are selected respectively; the multiple audio code streams to 
     and wherein each of the plurality of clients comprises: at least one client memory configured to store client computer program code; and at least one client processor configured to access said at least one client memory and operate according to the client computer program code, to (page 4 lines 26-37] describes client device includes a memory store computer instructions and processor to access memory and instructions): including:
        Liu fails to teach receive remote audio data, the remote audio data comprising a client identifier of a client that indicates where the remote audio data is from; obtain the client identifier from the remote audio data, and determine whether the obtained client identifier is the same as a local client identifier of the client that received the remote audio data, and in response to the obtained client identifier being the same as the local client identifier, determine that the mixing manner of the received remote audio data is server mixing, and decode and play the received remote audio data; and in response to the obtained client identifier being different from the local client identifier, determine that the mixing manner is client mixing, and decode, mix and play the received remote audio data.
    However, Wiener teaches receive remote audio data, the remote audio data comprising a client identifier of a client that indicates where the remote audio data is from ([paragraph 0024, 0031, 0042-0043] describes conference server receives request for media cue (remote audio data) from a local client having identification information of device and user (e.g. local client identifier)

   and in response to the obtained client identifier being the same as the local client identifier, determine that the mixing manner of the received remote audio data is server mixing, and decode and play the received remote audio data; and in response to the obtained client identifier being different from the local client identifier, determine that the mixing manner is client mixing, and decode, mix and play the received remote audio data ([paragraph 0052-0054, 0060-0063] describes user device determining that device identification information and user identification information (e.g. a client identifier) is same as the local client having identification information of device  and user (e.g. local client identifier) and participant user device determining that received media cue (remote audio data) is that conference server can decode, mix, select, switch, and/or perform any other suitable operation (e.g. play) for particular audio streams from the particular participating user device without the audio stream of that particular endpoint).


     Regarding claim 37, the combination of Liu and Wiener teach the system, wherein the at least one processor is further configured to receive a mixing manner conversion request of the requesting client and set the mixing manner according to the mixing manner conversion request (Liu: [page 6 lines 30-4, page 7 lines 1-20] describes receive conversion request of client and receiving mixing manner of client and  voice server determine a mixing strategy according to mixing manner conversion request).

10.    Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over NPL Foreign Patent Document: Liu et al. (CN 103327014 A, hereinafter as “Liu”); in view of Wiener et al. (US 2011/0016204 A1); and further in view of Zhang et al. (US 2014/0341086 A1).
       Regarding Claim 36, the combination of Liu and Wiener teach the system, wherein 
 To preprocess the audio data the at least one processor is further configured to access the at least one memory and operate according to the server computer program code, 
        convert the audio data of the one or more clients whose audio data is requested into audio data in a preset format (Liu: [page 6 step s130, page 7 step  s140-s150] describes convert the voice code stream (audio data) into a predetermined format); 
       mix the audio data in the preset format; and compress and encode the mixed audio data according to a current network status (Liu: [page 5 step 110,  page 7 step  s140-s150] describes mixing the voice code stream (audio data)  and  compress the mixed the voice code stream (audio data) according to network condition).
         Liu and Wiener fails to teach decode audio data of all of the plurality of clients, according to a packet loss status of the audio data.
        However, Zhang teaches decode audio data of all of the plurality of clients,  according to a packet loss status of the audio data ([paragraph 0022] describes decode multimedia data such as audio data  [paragraph 0091-0092] describes decode multimedia data such as audio data according to packet loss condition of multimedia data such as audio data).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu/ Wiener to include decoding audio data of all clients according to a packet loss status of the audio data as taught by Zhang in order to achieve immediate and interactive communication ([paragraph 0003] in Zhang).
11.    Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Foreign Patent Document: Liu et al. (CN 103327014 A, hereinafter as “Liu”); in view of Wiener et al. (US 2011/0016204 A1); and further in view of Clavel et al. (US 2014/0173430 A1).
        Regarding Claim 40, the combination of Liu and Wiener teaches the client, wherein the at least one processor is further configured to access the at least one memory and operate according to the client computer program code, to (Liu: [page 4 lines 26-37] describes client device includes a memory store computer instructions and processor to access memory and instructions):
      Liu and Wiener fails to teach setting code configured to cause at least one of the at least one client processor to set a local client identifier on local audio data; and transmission code configured to cause at least one of the at least one client processor to send the local audio data to another client that is different than the client, or to another server.
     However, Clavel teaches to setting code configured to cause at least one of the at least one client processor to set a local client identifier on local audio data (Clavel: [paragraph 0022-0023, 0079] describes set local user’s account identifier on local audio stream data generated from user);  
      and transmission code configured to cause at least one of the at least one client processor to send the local audio data to another client that is different than the client, or to another server (Clavel: [paragraph 0079-0080] describes sending local audio stream data to the newly selected audio output device (different from originating device)).


    Regarding Claim 41, Liu and Wiener fails to teach the client, wherein the client identifier is set as the local client identifier on the remote audio data by a server if the mixing manner is server mixing.
    However, Clavel teaches the client, wherein the client identifier is set as the local client identifier on the remote audio data by a server if the mixing manner is server mixing ([paragraph 0054, 0079-0080] describes set local user’s account identifier on local audio stream data generated from user by a server according to mixing criteria is a server mixing).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu/Wiener to include the client identifier is set as the local client identifier on the remote audio data by a server if the mixing manner is server mixing as taught by Clavel in order to determine a presentation setting for each of a set of users ([paragraph 0019] in Clavel).


Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.       
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072.  The examiner can normally be reached on Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459